Evans, J.
delivered the opinion of the Court.
As to the first ground, I have no doubt that the charge complained of was properly allowed. The words of, the fee-bill are, “for running old lines for any person, or between parties, where any dispute arises, or by order of Court, while on the survey, fourteen shillings per day.” 1 Faust, 17. This must mean, whilst engaged about the survey of the lands. It is analogous to the case of a witness, who is allowed by the fee-bill pay for every day “attending the Court;” which has always been construed to include the days, which were consumed in going to, and returning from, the Court.
So much of the fee-bill, as relates to the second objection to the clerk’s taxation, is in these words: “ For making out a fair plat, certifying, signing, and returning the same, ten shillings.’* These words I understand to mean, for making, certifying, &c. every plat, which has been, or is to be, the subject of a grant, or conveyance; and not every delineation of a field, or a house, *593oi' of wood-land, or cleared land, or a water-course, upon such plat. I am therefore of opinion, that the charge for representing on the plat, eight fields, is not allowable, and the taxation of the costs must be made accordingly. +
Colcock, J. and Johnson, J. concurred.
Motion granted.